DETAILED ACTION
					
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



					EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hsin-Yuan (Charles) Huang on December 6, 2021.

The application has been amended as follows: 
1. (Currently Amended) A gesture recognition method, comprising:
obtaining a hand detection result by detecting a to-be-processed image, wherein the to-be-processed image is an image obtained by capturing a target area;
in response to the hand detection result comprising a bounding box of a hand, determining that a hand pose in the bounding box of the hand conforms to a hand pose in a target gesture;
determining that the hand is located in a pre-defined area of the to-be-processed image, wherein the pre-defined area in the to-be-processed image comprises two set sub-areas corresponding to two sub-areas in the target area respectively; and
determining that the hand in the to-be-processed image makes the target gesture[[.]],
wherein determining that the hand is located in the pre-defined area of the to-be-processed image comprises:
determining that center points of two bounding boxes of the hand are located in the two set sub-areas of the to-be-processed image, respectively.

2. (Previously Presented) The method according to claim 1, wherein in response to the hand detection result comprising the bounding box of the hand, determining that the hand pose in the bounding box of the hand conforms to the hand pose in the target gesture comprises:
in response to the hand detection result comprising the bounding box of the hand, cropping an image located in the bounding box of the hand in the to-be-processed image; and
determining, according to the cropped image, that the hand pose in the cropped image conforms to the hand pose in the target gesture.

3. (Previously Presented) The method according to claim 1, wherein the hand pose in the target gesture is two hands both facing up; and
determining that the hand pose in the bounding box of the hand conforms to the hand pose in the target gesture comprises:
inputting an image in the bounding box of the hand into a hand classification neural network to obtain a hand classification result, the hand classification result comprising the hand facing up or the hand with other poses; and
when hand classification results of two bounding boxes of a hand are hands facing up, determining that hand poses in the two bounding boxes of the hand conform to the hand pose in the target gesture.

4. (Original) The method according to claim 3, wherein the hand classification neural network is obtained by training with hand image samples, a hand image sample comprising an image sample for the hand facing up, and an annotation information of the image sample for the hand facing up being a palm of the hand.

5-6. (Canceled) 

7. (Currently Amended) The method according to claim [[6]] 1, wherein the to-be-processed image is an image of the target area captured at a top view.

8. (Currently Amended) An electronic device, comprising: 
a processor, and
a memory for storing computer instructions executable by the processor, 
wherein the processor is configured to:
obtain a hand detection result by detecting a to-be-processed image, wherein the to-be-processed image is an image obtained by capturing a target area;
in response to the hand detection result comprising a bounding box of a hand, determine that a hand pose in the bounding box of the hand conforms to a hand pose in a target gesture;
determine that the hand is located in a pre-defined area of the to-be-processed image, wherein the pre-defined area in the to-be-processed image comprises two set sub-areas corresponding to two sub-areas in the target area respectively; and
determine that the hand in the to-be-processed image makes the target gesture[[.]],
wherein the processor is configured to determine that the hand is located in the pre-defined area of the to-be-processed image by:
determining that center points of two bounding boxes of the hand are located in the two set sub-areas of the to-be-processed image, respectively.

9. (Previously Presented) The electronic device according to claim 8, wherein in response to the hand detection result comprising the bounding box of the hand, determining that the hand pose in the bounding box of the hand conforms to the hand pose in the target gesture comprises:
in response to the hand detection result comprising the bounding box of the hand, cropping an image located in the bounding box of the hand in the to-be-processed image; and
determining, according to the cropped image, that the hand pose in the cropped image conforms to the hand pose in the target gesture.

10. (Previously Presented) The electronic device according to claim 8, wherein the hand pose in the target gesture is two hands both facing up; and
determining that the hand pose in the bounding box of the hand conforms to the hand pose in the target gesture comprises:
inputting an image in the bounding box of the hand into a hand classification neural network to obtain a hand classification result, the hand classification result comprising the hand facing up or the hand with other poses; and
when hand classification results of two bounding boxes of a hand are hands facing up, determining that hand poses in the two bounding boxes of the hand conform to the hand pose in the target gesture.

11. (Original) The electronic device according to claim 10, wherein the hand classification neural network is obtained by training with hand image samples, a hand image sample comprising an image sample for the hand facing up, and an annotation information of the image sample for the hand facing up being a palm of the hand.

12-13. (Canceled) 

14. (Currently Amended) The electronic device according to claim [[13]] 8, wherein the to-be-processed image is an image of the target area captured at a top view.

15. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program that, when executed by a processor, cause the processor to:
obtain a hand detection result by detecting a to-be-processed image, wherein the to-be-processed image is an image obtained by capturing a target area;
in response to the hand detection result comprising a bounding box of a hand, determine that a hand pose in the bounding box of the hand conforms to a hand pose in a target gesture;
determine that the hand is located in a pre-defined area of the to-be-processed image, wherein the pre-defined area in the to-be-processed image comprises two set sub-areas corresponding to two sub-areas in the target area respectively; and
determine that the hand in the to-be-processed image makes the target gesture[[.]];
wherein the computer program causes the processor to determine that the hand is located in the pre-defined area of the to-be-processed image by:
determining that center points of two bounding boxes of the hand are located in the two set sub-areas of the to-be-processed image, respectively.

						



Point of Contact


Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be 

reached on 571-272-4088.  The fax phone number for the organization where this application or 

proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

information for unpublished applications is available through Private PAIR only.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR

CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/
Primary Examiner, Art Unit 2175         
Monday, January 10, 2022